Martin, J.,

delivered the opinion of the court.
On the death of Flotte, the husband of the defendant, the plaintiff was appointed tutor to his children by a former wife. The defendant was appointed administratrix of the estate of her deceased husband; and shortly after, she was delivered of a posthumous child, to whom she was appointed tutrix. At the expiration of one year, from her appointment as *131administratrix, she presented her account, which was approved by the court, and she was continued in the administration.
Sustenance for the year of mourning*, can only be claimed by a widow who has brought in dowry to the marriage. It is allowed as compensation for the delay in receiving back her dowiy, if she prefers it to the interest.
The functions of an administrator do not, like those of an executor, cease at the end of the year, but continue until the administration of the estate is finished.
The plaintiff is appellant from the judgment which approved her account, and continues her in the administration. The only item of the account of which he complains, is that in which she credits herself with the sum of four hundred dollars, for her support during the year of mourning.
It appears to'us, the allowance was incorrectly made. The Code, 2353, under which the sustenance is claimed, allows it only as a compensation to the widow, for the delay in receiving back her dower, if she prefers’ that sustenance to the interest on the dower. It can only be claimed by a widow who has brought a dower. Hagan et al. vs. Sompeyrac et al., 3 Louisiana Reports, 154. Pool vs. Pool, 3 Ibid., 466.
In the present case, no dower had been brought.
The original appointment of defendant, as administratrix, was regular. The cases in which an administrator is to be appointed to an estate, are:
1. When the creditors call upon the heirs to accept or repudiate the estate, and they ask time to deliberate; Louisiana Code, article 1034 ; or accept with benefit of inventory. Ibid., article 1051.
2. When creditors accept a succession, repudiated by their debtor. Ibid., article 1065.
Flotte, having left minor children by his first wife, the succession could not be regularly accepted for these heirs, except with the benefit of inventory. An administrator was therefore correctly appointed, and as the plaintiff, tutor of these children, did not seek to be appointed administrator, the defendant, in the right of the posthumous heir, was appointed. If she was not correctly so at that time, she became entitled to the administration on the birth of her child, as its tutrix.
The functions of an administrator of an estate, do not, like those of an executor, cease at the end of the year, but continue until the administration of the estate is finished.
*132It was unnecessary that she should procure herself to be continued in the administration ; but in’granting her request, the court did nothing more than what the law had done.
It is, therefore, ordered, adjudged and decreed, that the judgment of the Court of Probates, be annulled, avoided and reversed, and that the item of four hundred dollars, in admi-nistratrix’s account, for one year’s sustenance, &c., be stricken out, and that the account thus altered, he approved; the costs of the appeal to be borne by the estate.